Case 9:17-cv-81261-WPD Document 110 Entered on FLSD Docket 04/19/2019 Page 1 of 7



                        issoIN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

    ALL-TAG CORP.,                                    )
                                                      )
                   Plaintiff,                         )
                                                      ) Case No. 17 CV 81261-WPD
            v.                                        )
                                                      ) Judge William P. Dimitrouleas
    CHECKPOINT SYSTEMS, INC.,                         ) Magistrate Judge William Matthewman
                                                      )
                   Defendant.                         )


         ALL-TAG’S MOTION TO COMPEL DISCOVERY [and for expedited briefing]

   I.     INTRODUCTION

          All-Tag submits this Motion to Compel Discovery and to set an expedited briefing

   schedule in order to obtain information that Checkpoint refuses to produce. The information

   relates to financial data that experts need in order to analyze costs and revenues associated with

   transactions at issue in the case, depositions of individuals who have testified about the facts at

   issue in this case, and reports of experts who expressed opinions on the issues in this case.

          Checkpoint objects to the discovery and argues that the information is irrelevant and

   burdensome to produce. In the alternative, Checkpoint argues that All-Tag should have filed this

   motion last year, while Checkpoint was asserting the information was irrelevant and before

   Checkpoint had produced information that demonstrated the relevance of the information it

   refuses to produce. The parties have endeavored to resolve the dispute, without success.

   II.    RELEVANT BACKGROUND

          After months of negotiations and litigation during which Checkpoint refused to produce

   documents at the core of this case, this Court ordered Checkpoint in December to produce its

   electronically stored information by December 21, 2019. As this Court stated at the time,
Case 9:17-cv-81261-WPD Document 110 Entered on FLSD Docket 04/19/2019 Page 2 of 7



   “discovery has gotten bogged down and it needs to get moving.” D.E. 76 at 39:1-3. Checkpoint

   missed that deadline and produced information with search terms such as bundl*, exclusiv*, and

   competit* a week later, on December 27th. Since then, All-Tag has spent months seeking

   information apparently missing from the production and other documents requested specifically.

   Checkpoint’s response to these requests for additional information has consisted of the same

   tactics it used last year— it objected and stalled until threats of imminent motions prompted

   partial productions. Still outstanding is distinct and obviously relevant information that

   Checkpoint will not produce. See D.E. 91-1 to 91-3 (sealed 2019 discovery negotiation letters).

          Some of the documents that All-Tag seeks stem from a previous case against Checkpoint

   with similar allegations of anticompetitive conduct. See Universal Surveillance Corp. d/b/a

   Universal Surveillance Systems v. Checkpoint Sys., No. 5:11-CV-1755, (hereinafter “USS”). The

   USS case settled in 2016 after 5 years of extensive litigation.

   III.   MATERIALS SOUGHT FROM CHECKPOINT

          All-Tag moves to compel three distinct categories of documents from Checkpoint: (1)

   specific documents missing from the production; (2) deposition transcripts, videotapes, expert

   reports, and accompanying exhibits from the USS Litigation; and (3) financial data relating to

   exclusive deals and deceptive advertising. All-Tag addresses each category in turn.

          1.      Specific Information — All-Tag has requested presentations and documents

   related to several key aspects of the case:

          ●       Meetings Checkpoint organized in which it induced competing customers to buy

                  Checkpoint labels. See 2015 National Source Tagging Symposium Retailers and

                  CPGs Challenged to Move Forward, available at

                  https://losspreventionmedia.com/2015-national-source-tagging-symposium-

                  retailers-and-cpgs-challenged-to-move-forward. Checkpoint has failed to produce
                                                     2
Case 9:17-cv-81261-WPD Document 110 Entered on FLSD Docket 04/19/2019 Page 3 of 7



                  numerous documents related to those meetings. See D.E. 91-3, Sealed February

                  28th Discovery Letter requesting these documents.

          ●       Correspondence between Checkpoint and the third party it uses for testing of RF

                  labels, TUV Rheinland.

          2.      Information from the USS Litigation — For months, All-Tag attempted to

   obtain materials from the USS Litigation, including expert reports, summary judgement motions,

   and documents produced in that case. After extensive negotiations in 2018 (see, e.g., Exhibits A-

   H to All-Tag’s First Motion to Compel, D.E. 64), Checkpoint agreed to produce documents from

   the earlier production, insisting all along that information from USS was irrelevant, and refused

   to produce the other information, such as deposition transcripts. All-Tag tabled its request for

   additional information, “without waiving our right to request additional transcripts as discovery

   proceeds.” See D.E. 64-8, Exhibit G to All-Tag’s First Motion to Compel. The documents

   Checkpoint produced in late 2018 unmistakably established the relevance of the USS

   information, and All-Tag reiterated its requests for it. Checkpoint refuses to produce:

          ●       Deposition Transcripts and Exhibits Checkpoint agreed to “produce the

                  deposition transcripts (if any) for current or former Checkpoint employees

                  identified in Checkpoint’s Rule 26 disclosures….”. Checkpoint produced

                  transcripts of five depositions, but withheld the rest, including the transcript of the

                  30(b)(6) deposition for one of the five employees. The basis for Checkpoint’s

                  refusal (aside from baseless assertions of irrelevance (as seen in Exhibits A-H to

                  All-Tag’s First Motion to Compel, D.E. 64)) is that All-Tag agreed to waive its

                  right to request them. All-Tag did not. This Court should compel Checkpoint to




                                                     3
Case 9:17-cv-81261-WPD Document 110 Entered on FLSD Docket 04/19/2019 Page 4 of 7



                  produce all transcripts of its employees’ depositions, with the accompanying

                  videos and exhibits.

          ●       Expert Reports and Exhibits—Similarly, the Expert Reports from the USS

                  Litigation contain highly relevant information to this case. Checkpoint objects to

                  the production of these reports on the bases that (a) any document from the USS

                  Litigation is irrelevant and (2) the reports may contain the confidential

                  information of third parties. The claim of irrelevance was decisively rebutted in

                  USS, where the Special Master deemed the expert opinions helpful pertinent to

                  enduring anticompetitive effects of Checkpoint’s conduct. See, e.g., Report of

                  Special Master Regarding Checkpoint’s Motion to Preclude Testimony of Dr.

                  Ramsey Shehadeh, D.E. 501 in the USS Litigation, and Report of Special Master

                  Regarding Plaintiff’s Motion to Preclude Testimony of Dr. Barry Harris and Dr.

                  Michael Keeley, D.E. 505. As for confidentiality, the Protective Order in the USS

                  Litigation contemplates this precise situation and requires Checkpoint to inform

                  any third party, and obtain releases if necessary. See D.E. 122 in the USS

                  Litigation. All-Tag does not know if and to what extent other parties’ confidential

                  information is in which report. Checkpoint does. With or without releases,

                  Checkpoint informed All-Tag on its last meet-and-confer that it would not

                  produce the documents. Thus, All-Tag is forced to move to compel these

                  documents.

          3.      Data relating to exclusive sales and damages — Lastly, All-Tag has requested

   the sales data pertaining to the transactions at issue in this case. Many of Checkpoint’s exclusive

   deals were crafted and entered prior to 2012 (the time period for which Checkpoint has produced



                                                    4
Case 9:17-cv-81261-WPD Document 110 Entered on FLSD Docket 04/19/2019 Page 5 of 7



   sales data in the present litigation). Without information about early payments and credits that

   apply to later sales, experts are unable to perform analyses of prices, costs and revenues for those

   sales. Checkpoint claims that pre-2012 data was produced in USS, but refuses to identify where it

   is. All-Tag can not find it. Thus, All-Tag moves to compel Checkpoint to produce the data or

   tell All-Tag where it is.

   IV.     MEET AND CONFER CERTIFICATE PURSUANT TO S.D. L.R. 7.1(A)(3)

           I hereby certify that counsel for the Plaintiff/movant has conferred with counsel for

   Defendant in a good faith effort to resolve the issues raised in the motion, including by telephone

   conference held on April 15, 2019, but has been unable to do so.

   V.      CONCLUSION

           In its order of April 4th, this Court anticipated that an expert deadline would encourage

   cooperation in discovery. See D.E. 104 at 5-6. Checkpoint has used the deadline to achieve just

   the opposite. It is refusing to cooperate and running out the clock.

           WHEREFORE, All-Tag respectfully requests that the Court order Checkpoint to produce

   the information All-Tag has requested, and to order expedited briefing on this motion.

   Dated: April 19, 2019                         Respectfully submitted,

                                                 By: /s/ Christopher Kammerer
                                                        Christopher Kammerer

                                                 Christopher William Kammerer
                                                 John F. Mariani
                                                 KAMMERER MARIANI PLLC
                                                 1601 Forum Place, Suite 500
                                                 West Palm Beach, FL 33401
                                                 (561)-990-1592
                                                 ckammerer@kammerermariani.com
                                                 jmariani@kammerermariani.com

                                                 William MacLeod (pro hac vice)
                                                 Julian Solotorovsky (pro hac vice)
                                                 KELLEY DRYE & WARREN LLP

                                                    5
Case 9:17-cv-81261-WPD Document 110 Entered on FLSD Docket 04/19/2019 Page 6 of 7



                                     333 West Wacker Drive
                                     Chicago, IL 60606
                                     (312)-857-7070
                                     jsolotorovsky@kelleydrye.com
                                     wmacleod@kelleydrye.com

                                     Damon Suden (pro hac vice)
                                     KELLEY DRYE & WARREN LLP
                                     101 Park Avenue
                                     New York, NY 10178
                                     (212)-808-7800
                                     dsuden@KelleyDrye.com

                                     John B. Williams (pro hac vice)
                                     WILLIAMS LOPATTO PLLC
                                     1707 L Street, NW Suite 550
                                     Washington, DC 20036
                                     (202) 296-1611
                                     jbwilliams@williamslopatto.com
                                     Attorneys for Plaintiff All-Tag Corporation
   	




                                        6
Case 9:17-cv-81261-WPD Document 110 Entered on FLSD Docket 04/19/2019 Page 7 of 7



                                   CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on this 19th day of April 2019, a true and correct copy of the

   foregoing was served upon the following counsel of record for Defendant via PACER:

                                                 Charles Howard Lichtman
                                                 Gavin Gaukroger
                                                 BERGER SINGERMAN
                                                 Las Olas Centre II
                                                 350 E Las Olas Boulevard
                                                 Suite 1000
                                                 Fort Lauderdale, FL 33301
                                                 954-525-9900
                                                 Fax: 523-2872
                                                 clichtman@bergersingerman.com
                                                 ggaukroger@bergersingerman.com


                                                 Robert J. Palmersheim
                                                 Anand C. Mathew
                                                 Julie M. Mallen
                                                 PALMERSHEIM & MATHEW
                                                 401 N. FRANKLIN STREET, SUITE 4S
                                                 CHICAGO, IL 60654
                                                 312-319-1791
                                                 acm@thepmlawfirm.com
                                                 rjp@thepmlawfirm.com
                                                 jmm@thepmlawfirm.com

                                                 By: /s/ Christopher Kammerer
                                                    Christopher Kammerer




                                                 7
